DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/725372, filed on 12/23/2019. Claims 1-12 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety tong pulling mechanism from claim 10, the guide rail and elevator car from claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the shaft" in line 14, 15 and 18.  It is unclear which of the at least one shaft these limitations are referring to.
Claim 13 recites the limitation "the circumferential direction" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 8-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2019 105 089 to Holtzer et al (henceforth referred to as Holtzer).
Regarding claims 1-5, 8-9, 11-12, Holtzer discloses an overspeed governor assembly for an elevator system (i.e. Machine translation lines 14-15), comprising: 
an overspeed governor (i.e. Fig. 5, ref. 1); and 
a linkage (i.e. not referenced but shown in Fig. 5) provided to enable the overspeed governor to associate with a safety device of the elevator, when an elevator car overspeed is occurring, to trigger the safety device to perform safety measures (i.e. Machine translation lines 566-568); 
characterized in that the overspeed governor comprises at least one torsion spring (i.e. Fig. 14a) coupled between a sheave (i.e. Fig. 4 and 10, coupled to ref. 4 by ref. 22 and 7a) having an axis of rotation (i.e. Fig. 1, ref. H) and a centrifugal mechanism (i.e. Fig. 10, coupled to ref. 8b’ via ref. 23) in the overspeed governor for providing a preset load (i.e. spring stiffness), and the centrifugal force formed by a centrifugal mechanism when the elevator car overspeed is occurring, is greater than the preset load, the centrifugal mechanism (i.e. Fig. 10, ref. 8b’), when the elevator car overspeed is occurring, moving away from the axis of rotation of the sheave for triggering the safety device via the linkage (i.e. Fig. 11 to Fig. 10 or Fig. 8 to Fig. 9 shows ref. 8b’ moving away from shaft of sheave, ref. 4). 
Wherein the centrifugal mechanism is mounted, via at least one shaft (i.e. Fig. 12, ref. 2200) on the sheave for rotating therewith, at least one of the torsion springs is fitted around at 
Wherein there are two or more shafts (i.e. Fig. 13 shows two ref. 7a, indicating ate least two ref. 2200) uniformly arranged along the circumferential direction of the sheave. 
Wherein the shaft (i.e. Fig. 12, ref. 2200) is mounted on the side of the sheave facing the centrifugal mechanism, and an accommodating portion is provided in the outer peripheral area of the shaft (i.e. Fig. 11, ref. 24), for accommodating the first end of the torsion spring; and/or 
a receiving portion (i.e. Fig. 10, ref. 23) is provided on the side of the centrifugal mechanism facing the sheave for receiving the second end of the torsion spring. 
Wherein the accommodating portion is configured as two or more slots arranged along the circumferential direction of the shaft; and/or
the first end is configured to have an operating portion being operable to decouple the first end from the accommodating portion after the first end is accommodated in the accommodating portion (i.e. Fig. 11, ref. 24 is an open slot, ref. 17c can decouple out of the open slot). 
Wherein the second end is configured to have an extension (i.e. Fig. 11, ref. 17a’) extending along the axial direction of the torsion spring, and the receiving portion is configured as a hole (i.e. Fig. 10, ref. 23) for receiving at least a portion of the extension.
Wherein the sheave and the safety device are mounted on the elevator car (i.e. Machine translation lines 20-23). 
An elevator safety system (i.e. Machine translation line 67), comprising: 

an overspeed governor assembly for an elevator system (i.e. Machine translation lines 14-15) according to claim 1, arranged to trigger the safety device when the elevator car overspeed is occurring (i.e. Machine translation lines 399-414). 
An elevator system, comprising: 
a guide rail (i.e. Machine Translation line 15); 
an elevator car (i.e. Machine translation line 15) being moved along the guide rail; and
an overspeed governor assembly for an elevator system for an elevator system according to claim 1, arranged to trigger a safety device of the elevator to perform safe measures when and elevator car overspeed is occurring (i.e. Machine translation lines 399-414).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2019 105 089 to Holtzer et al in view of US Patent No. 10,526,170 to Shiraishi et al (henceforth referred to as Shiraishi).
. 

Allowable Subject Matter
Claims 6-7 are allowed.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8, lines 3-11 that Holtzer does not teach a centrifugal mechanism that moves away from the sheave shaft since Holzer teaches an eccentric disk, ref. 
Applicant argues on page 7 that a drawing of the safety tong pulling mechanism is not required to understand the claims. If the tong pulling mechanism is not novel to the invention the limitation should be taken out of the claims.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654